Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This is an Office Action in response to the communication filed on January 18, 2022. 

Claims 1-12 have been canceled.
Claims 13-32 are pending claims. 

Priority
3.	Application No. 16508168, filed 07/10/2019 Claims Priority from Provisional Application 62696160, filed 07/10/2018 is a continuation in part of 15946863, filed 04/06/2018, now U.S. Patent #10491575 15946863 is a continuation of 14803869, filed 07/20/2015 ,now U.S. Patent #9998434 
14803869 Claims Priority from Provisional Application 62107650, filed 01/26/2015 is a continuation in part of 15943418, filed 04/02/2018, and now abandoned 15943418 Claims Priority from Provisional Application 62480696, filed 04/03/2017. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is January 26, 2015.	


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/11/2021 and 09/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
5.	The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent No. US 9,998,434 B2 and US 10,491,576 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Drawings
6.	The drawings filed on 09/10/2019 are acceptable.

Internet Communications
7. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

EXAMINER'S AMENDMENT
8.	Authorization for this examiner’s amendment was given in an interview with Attorney David E. Steuber (Reg. No. 25,557) on January 18, 2022.
The application has been amended as follows: 

(Amended)  A method of transmitting packets containing digital data through a cloud, each of the packets comprising a plurality of data segments, the cloud comprising a network of undifferentiated metamorphic nodes, said nodes being hosted on servers or communication devices, the method comprising:
causing an undifferentiated metamorphic node to transform into a first task node;
causing said first task node to receive packets from other task nodes in the cloud; 
causing said first task node, after receiving packets from other task nodes, to transmit packets to other task nodes in the cloud, whereby the 
causing said first task node to perform at least one of the following concealment methods: 
scrambling an incoming packet by changing an order of the data segments in the incoming packet in accordance with a scrambling algorithm, said scrambling algorithm being created in accordance with a first state;
 encrypting the incoming packet in accordance with an encryption algorithm and an encryption key, said encryption algorithm and said encryption key being created in accordance with said first state; and
causing said first task node to transform back into an undifferentiated metamorphic node after said first task node transmits said packets to said other task nodes.

(Amended)  The method of Claim 13 further comprising:
causing said first task node to both scramble and 
incoming 

(Amended)  A method of routing data packets over a communication network, said communication network comprising a plurality of nodes, the method comprising:
subdividing data into one of the following categories:

data used to perform an authority node function, said authority node function comprising developing routes of the data packets over a network of task nodes; and
data used to perform a task node function, said task node function comprising concealing the content of data packets using concealment algorithms;
providing the nodes with data needed to perform one of said name server function, said authority node function, or said task node function; 
fragmenting each of the categories of data into files in accordance with an algorithm, said algorithm being based on a state such as time, wherein a key is required in order to defragment some or all of the files; and
causing a node to perform at least one of the following concealment methods: 
scrambling an incoming packet by changing an order of the data segments in the incoming packet in accordance with a scrambling algorithm, said scrambling algorithm being created in accordance with a first state;
 encrypting the incoming packet in accordance with an encryption algorithm and an encryption key, said encryption algorithm and said encryption key being created in accordance with said first state.

Allowable Subject Matter
9.	Claims 13-32 and are allowed, renumbered as 1-20.
10.	The following is an examiner’s statements of reasons for allowance:


Binder (Patent No.: US 9,177,157 B2) provide an apparatus and method for improved networking or storage security using an address or data scrambling, partitioning and routing in digital data networks, and more particularly, to a secured digital data when it is IP-based communicated over the Internet or when it is stored in a memory.

Sverdlov et al. (Patent No.: US 9,444,655 B2) provide the communication unit has a selector for selecting a selected scrambling seed based on a number of codewords in a packet i.e. directional multi-gigabit (DMG) packet, to be transmitted by the wireless communication unit. A scrambler is adapted to scramble bits of the packet based on a periodic sequence of scrambling bits, where the sequence of scrambling bits is generated according to the selected scrambling seed, and the codeword of the packet includes a first set of scrambled bits followed by a second set of re-scrambled bits.

Witschorik (Patent No.: US 6,377,690 B1) provide an arrangement for providing secure transmission of information. The bulk of the information is transmitted over non-secure channels such as broadcast media which terminate on a plurality of receiving stations. However, a residue of data is scrambling arrangements are used to select the particular bits of the data message that are transmitted over the secure channel. It becomes still more difficult, if the data transmitted over the secure channel, itself, alters the scrambling algorithm
.
Gibart et al. (Pub. No.: Pub. No.: 2016/0292426 A1) provide a method of transmitting high speed serial data with reduced levels of radiated emissions is disclosed. A transmitting device scrambles data utilizing a pseudo-random number sequence generator. Scrambling the data eliminates transmission of repeated data sequences. The transmitting device similarly scrambles idle pairs of data between data transmissions to eliminate an additional source of repeated data sequences. The scrambled and encoded data is transmitted to a receiving device. The receiving device also includes a pseudo-random number sequence generator. Synchronization of the two pseudo-random number sequence generators occurs by utilizing control characters of the data frame being transmitted. Each of the pseudo-random number sequence generators is configured to generate the same sequence of numbers and is initialized to start with a first number in the sequence of numbers corresponding to the first byte of data being transmitted or received.  

Reasons for Allowance 
12.		The following is an examiner’s statement of reasons for allowance:
13.	The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… the cloud comprising a network of undifferentiated metamorphic nodes, said nodes being hosted on servers or communication devices, the method comprising:
causing an undifferentiated metamorphic node to transform into a first task node;
causing said first task node to receive packets from other task nodes in the cloud; 
causing said first task node, after receiving packets from other task nodes, to transmit packets to other task nodes in the cloud, whereby the packets transmitted by said first task node comprise at least a portion of data segments of packets previously received by said first task node; 
causing said first task node to perform at least one of the following concealment methods: 
scrambling an incoming packet by changing an order of the data segments in the incoming packet in accordance with a scrambling algorithm, said scrambling algorithm being created in accordance with a first state;
 encrypting the incoming packet in accordance with an encryption algorithm and an encryption key, said encryption algorithm and said encryption key being created in accordance with said first state; and
causing said first task node to transform back into an undifferentiated metamorphic node after said first task node transmits said packets to said other task nodes”, as recited in claim 13

 and

 “… subdividing data into one of the following categories:
data used to perform a name server function, said name server function comprising identifying device names and their corresponding dynamic addresses;
data used to perform an authority node function, said authority node function comprising developing routes of the data packets over a network of task nodes; and
data used to perform a task node function, said task node function comprising concealing the content of data packets using concealment algorithms;
providing the nodes with data needed to perform one of said name server function, said authority node function, or said task node function; 
fragmenting each of the categories of data into files in accordance with an algorithm, said algorithm being based on a state such as time, wherein a key is required in order to defragment some or all of the files; and
causing a node to perform at least one of the following concealment methods: 
scrambling an incoming packet by changing an order of the data segments in the incoming packet in accordance with a scrambling algorithm, said scrambling algorithm being created in accordance with a first state;
 encrypting the incoming packet in accordance with an encryption algorithm and an encryption key, said encryption algorithm and said encryption key being created in accordance with said first state”, as recited in claim 29.

14.	 The dependent claims 2-28 and 30-32 which are dependent on the above independent claims being further limiting to the independent claims 1, and 29 definite and enabled by the specification are also allowed.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434  
January 21, 2022